Appellant was convicted of murder in the second degree, his punishment being assessed at twenty years confinement in the penitentiary.
The record is before us without a statement of facts or bills of exception. In this condition of the record we are unable to revise the refusal of the court to give special requested instructions. Motion was made in arrest of judgment as well as motion to quash the indictment. The substance of these motions is to the effect that the indictment was returned at a term of the court which could not be held; that the term of court at which this indictment was returned was held *Page 149 
under the recent Act of the Legislature changing the time of holding the terms of the Criminal District Court in Harris County. This matter has been decided adversely to appellant at the present term of the court in the case of Long v. State. We deem it unnecessary to review the question.
The judgment is affirmed.
Affirmed.